Citation Nr: 9919020	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  95-33 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.

Entitlement to an increased (compensable) evaluation for 
postoperative residuals of nasal septal deformity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



INTRODUCTION

The veteran had active service from October 1976 to May 1979.

A June 1985 RO rating decision denied service connection for 
a psychiatric disability.  The veteran was notified of this 
determination in June 1985 and he did not appeal.

In 1993, the veteran submitted an application to reopen the 
claim for service connection for a psychiatric disability and 
he submitted a claim for an increased (compensable) 
evaluation for postoperative residuals of nasal septal 
deformity.  This appeal comes to the Board of Veterans' 
Appeals (Board) from an April 1994 RO rating decision that 
determined there was no new and material evidence to reopen 
the claim for service connection for a psychiatric disability 
and denied an increased (compensable) evaluation for 
postoperative residuals of nasal septal deformity.


FINDINGS OF FACT


1.  An unappealed June 1985 RO rating decision denied service 
connection for a psychiatric disability.

2.  Evidence received subsequent to the June 1985 RO rating 
decision is of such significance that it must be considered 
in order to fairly decide the merits of the claim.

3.  The evidence of record raises a plausible claim for 
service connection for a psychiatric disability.

4.  The symptoms of the postoperative residuals of nasal 
septal deformity produce no more than slight impairment; 
marked interference with breathing space or 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side is not found.


CONCLUSIONS OF LAW

1.  The unappealed June 1985 RO rating decision, denying 
service connection for a psychiatric disability, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998).

2.  New and material evidence has been received to reopen the 
claim for service connection for a psychiatric disability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The claim for service connection for a psychiatric 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The criteria for a compensable evaluation for 
postoperative residuals of nasal septal deformity are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.97, 
Code 6502, effective prior to and as of October 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for a Psychiatric 
Disability

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).

Where a psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

The unappealed June 1985 RO rating decision, denying service 
connection for a psychiatric disability is final with the 
exception that the veteran may later reopen the claim if new 
and material evidence is submitted.   38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1103.  The 
question now presented is whether new and material evidence 
has been submitted since the June 1985 RO rating decision to 
permit reopening of the claim.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For evidence to be deemed new, it must not 
be cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration.  For evidence to be new and material it must 
be of such significance that, alone or with the other 
evidence of record, it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

The evidence of record at the time of the June 1985 RO rating 
decision consisted of statements from the veteran to the 
effect that he had a psychiatric disability due to head 
injury (boxing) in service, service documents and medical 
records, and a report of VA medical examination in 1979 that 
did not show the presence of a psychiatric disability other 
than drug or alcohol abuse, and VA medical reports of the 
veteran's treatment in 1984 and 1985 that showed the veteran 
was treated for psychiatric problems, variously classified to 
include paranoid schizophrenia.

Since the June 1985 RO rating decision, additional statements 
and testimony have been received from the veteran to the 
effect that he has a psychiatric disability due to head 
injury (boxing) while in service.  This evidence is 
repetitive of his statements of record in June 1985 and not 
new.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  

Evidence submitted since the June 1985 unappealed RO rating 
decision also includes VA medical reports of the veteran's 
treatment and evaluations in the 1990's that show the 
presence of paranoid schizophrenia and a private medical 
report of MRI (magnetic resonance imaging) of the veteran's 
brain in December 1993 that shows focus of encephalomalacia 
or infarct in the right posterior putamen that could be the 
residual of prior head trauma.  The VA medical reports are 
redundant of medical evidence of record in June 1985 and not 
new.  38 C.F.R. § 3.156(a).  The private medical report, 
however, is new.  This report showing focus of 
encephalomalacia or infarct in the right posterior putamen 
that could be the residual of prior head trauma by itself 
contributes a more complete picture to the veteran's claim of 
psychiatric disability due to head trauma in service and is 
so significant that it must be considered in order to fairly 
decide the merits of his claim.  Hodge, 155 F. 3d 1356; 
Elkins v. West, 12 Vet. App. 209 (1999).  Hence, the Board 
finds that new and material evidence has been submitted to 
reopen the claim for service connection for a psychiatric 
disability.

The December 1993 private medical report raises the 
possibility of a mental disorder due to head trauma and the 
other evidence shows that the veteran was a boxer while in 
service.  Under the circumstances, the Board finds that the 
evidence raises a plausible claim for service connection for 
a psychiatric disability.  Hence, the veteran's claim for 
such a disorder is well grounded.  38 U.S.C.A. § 5107(a).


II.  Increased Evaluation for Postoperative Residuals of 
Nasal Septal Deformity

A.  Factual Background

Service medical records show that the veteran underwent 
septal reconstruction and limited rhinoplasty with insertion 
of cartilage graft to the dorsum of the nose in August 1978.  
The diagnosis was upper airway obstruction secondary to nasal 
septal deformity.

An August 1979 RO rating decision granted service connection 
for postoperative residuals, sub-mucous resection of the 
nose, and assigned a zero percent rating.  This rating was 
effective from May 1979.

A summary of the veteran's hospitalization at a VA medical 
facility from February to March 1980 shows that he underwent 
rhinoplasty and submucous dissection in February 1980.  The 
diagnoses were internal and external deformity, and nasal 
obstruction mainly on the left.

A May 1980 RO rating decision increased the evaluation for 
the postoperative residuals of submucous resection of the 
nose from zero to 100 percent, effective from February 1980, 
based on the veteran's surgery and convalescence for this 
condition under the provisions of 38 C.F.R. § 4.30 (1998).  
Thereafter, the zero percent rating was resumed, effective 
from May 1980.

VA medical records show that the veteran was treated for 
various problems in the 1990's.  Reports of his treatment 
prior to 1995 show that he was seen primarily for psychiatric 
problems.  A report of his treatment in November 1995 shows 
impressions of chronic sinusitis with otitis media, nasal 
congestion, and low platelet count.

In February 1996, the veteran underwent medical examination 
at a VA facility.  External nose revealed mild sinodeformity 
with minimal asymmetry.  Nasal vestibule was normal with the 
exception of the missing anterior tip of the right inferior 
turbinate.  The right and left nasal cavities revealed 
symmetric airway.  The examiner was unable to account for a 
symptomatology of left sided nasal obstruction.  There was a 
straight septum with a synechia to the inferior turbinate on 
the right side.  The floor of the nose was abnormal on the 
right side due to what appeared to be an old nasoantral 
window at the anterior end of the right inferior meatus.  The 
left side was not well visualized.  The inferior meatus was 
abnormal on the right due to loss of anterior tip of middle 
turbinate, and normal on the left.  The inferior turbinate 
was normal on the left.  The veteran had marked abnormality 
on the right inferior turbinate with apparent previous 
turbinectomy and a synechia between the superior aspect of 
his right middle turbinate and his septum.  The synechia 
precluded adequate visualization of the posterior nasal 
cavity on the right side.  The middle meatus was normal, 
bilaterally, without pus or polyps, but could not be well 
visualized.  The middle turbinate appeared to be normal 
anteriorly, bilaterally, and the left side appeared to be 
normal throughout the entire length.  Sphenoidal ethmoidal 
recess was not visualized on either side.  The olfactory area 
was not seen.  The superior turbinates were not seen.  No 
abnormalities of the paranasal sinuses were found.  The 
diagnosis was synechia of the right inferior turbinate, 
status post right inferior turbinectomy.  He was recommended 
for division of synechia.


A VA medical record shows that the veteran underwent lysis of 
right nasal adhesions and left inferior turbinate reduction 
in July 1996.  The postoperative diagnosis was septal 
deviation.

A February 1997 RO rating decision increased the evaluation 
for the nasal disorder from zero to 100 percent, effective 
from July 1996, based on surgery and convalescence for this 
condition.  The zero percent rating was resumed effective 
from September 1996.

The veteran underwent VA medical examination in November 
1997.  He stated that his nasal airway was much better since 
undergoing surgery in 1996.  There was excellent nasal 
airway.  There was essentially no decrease in nasal airway 
size on either side and the examiner estimated the nasal 
airway to be at about 110 percent, bilaterally.  The 
synechiae had been completely resolved as was the enlargement 
of the left inferior turbinate and the examiner was able to 
visualize clear to the nasopharynx on both sides.  There was 
no crusting and only minimal mucus noted.  The impression was 
complaints of headache and congestion not related to previous 
nasal trauma or to sinus surgery.  The examiner opined that 
some underlying allergies accounted for the mucus, but he was 
unable to note any specific finding at the examination to 
support this diagnosis.


B.  Legal Analysis


The veteran's claim for an increased (compensable) evaluation 
for postoperative residuals of nasal septal deformity is well 
grounded, meaning it is plausible.  The Board finds that all 
relevant evidence has been obtained with regard to the claim 
and that no further assistance to the veteran is required to 
comply with VA's duty to assist him.  38 U.S.C.A. § 5107(a) 
(West 1991).


In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A noncompensable evaluation is warranted for traumatic 
deflection of the nasal septum with only slight symptoms.  A 
10 percent evaluation requires that the deflection produce 
marked interference with breathing space.  38 C.F.R. § 4.97, 
Code 6502, effective prior to October 7, 1996.

A 10 percent rating is warranted for traumatic deviation of 
the nasal septum with 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
38 C.F.R. § 4.97, Code 6502, effective as of October 7, 1996.

The provisions of 38 C.F.R. § 4.97, Code 6502 were amended 
effective October 7, 1996.  61 Fed. Reg. 46720-46731 (Sept. 
5, 1996).  When regulations are changed during the course of 
the veteran's appeal, the criteria that is to the advantage 
of the veteran should be applied.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Revised regulations do not allow for 
their retroactive application unless those regulations 
contain such provisions and may only be applied as of the 
effective date.  Rhodan v. West, 12 Vet. App. 55 (1998); 
Haywood v. West, 12 Vet. App. 55 (1998).

A review of the record does not show that the RO considered 
the revised regulatory criteria in the evaluation of the 
veteran's nasal disorder.  Since the revised regulations do 
not significantly alter the provisions for the evaluation of 
the veteran's nasal disorder, the Board finds that there is 
no prejudice to the veteran in appellate review of this issue 
at this time without remanding the case to the RO for 
consideration of the issue under the new criteria.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

A review of the record shows that the veteran had problems 
with nasal congestion and synechia of the right inferior 
turbinate prior to undergoing surgery in July 1996.  Since 
then, the postoperative symptoms of his nasal septal 
deformity are slight and the examiner at the November 1997 VA 
examination estimated there was 110 percent nasal airway, 
bilaterally.  Since marked interference with breathing space, 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side is not found, the evidence 
does not support the assignment of a 10 percent rating for 
the nasal disorder under the criteria of diagnostic code 
6502, effective prior to or as of October 7, 1996.

The veteran testimony in 1995 indicates that he had breathing 
difficulty, but this was prior to the surgery.  The medical 
evidence does not show that the veteran currently has 
breathing problems associated with his service-connected 
nasal disorder.  While he asserts that he has headaches 
associated with his nasal disorder and request consideration 
a higher rating for this condition under the provisions of 
diagnostic code 6514, the report of the November 1997 VA 
medical examination indicates that his headaches and 
congestion are unrelated to his service-connected nasal 
disorder.  The symptoms of a non-service-connected disability 
may not be considered in the evaluation of a service-
connected disorder.  38 C.F.R. § 4.14 (1998).

After consideration of all the evidence, including the 
testimony, the Board finds that the preponderance of it is 
against the claim for an increased (compensable) evaluation 
for postoperative residuals of nasal septal deformity, and 
the claim is denied.  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for a 
psychiatric disability is granted.

An increased (compensable) evaluation for residuals of nasal 
septal deformity is denied.


REMAND

Since the Board has held that the claim for service 
connection for a psychiatric disability is reopened, the 
entire evidentiary record must be considered.  Consequently, 
the case is remanded to the RO for consideration of the issue 
of entitlement to service connection for a psychiatric 
disability prior to appellate consideration of this issue in 
order to ensure due process to the veteran, pursuant to the 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the Court) in Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Where there is a reasonable possibility that a current 
condition of the veteran is related to a condition 
experienced in service, VA should seek a medical opinion as 
to whether the veteran's current condition is in any way 
related to the condition experienced in service.  Horowitz v. 
Brown, 5 Vet. App. 217 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) evaluations and treatment 
for a psychiatric disability since 
separation from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

2.  The RO should be scheduled for a VA 
psychiatric examination to determine the 
nature and extent of any psychiatric 
disability, and to obtain an opinion as 
to the etiology of such disorder.  The 
examiner should give a fully reasoned 
opinion as to whether it is at least as 
likely as not that any psychiatric 
disability is related to an incident of 
service, including head trauma.  The 
examiner should support the opinion by 
discussing medical principles as applied 
to the medical evidence in the veteran's 
case.  In order to assist the 
psychiatrist in providing the requested 
information, the claims folder must be 
made available to him or her and reviewed 
prior to the examination.

3.  After the above development, the RO 
should review the claim for service 
connection for a psychiatric disability 
on the merits.  If the decision is 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his representative.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RICHARD V. CHAMBERLAIN
	Acting Member, Board of Veterans' Appeals



 

